Citation Nr: 1308869	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case has been subsequently transferred to the RO in St. Louis, Missouri.

The case was previously before the Board in December 2011 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's December 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion For Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision to the extent that it denied a rating in excess of 50 percent for PTSD from December 14, 2010, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2012 Joint Motion found that the Board's December 2011 decision did not comport with Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) because the Board concluded that the Veteran did not have the majority of the symptoms which would warrant a 70 or 100 percent evaluation.  In Mauerhan, the Court held that in evaluating a psychiatric disability, the Board is required to consider the overall social or occupational impairment caused by the claimed disability, rather than to focus on a specific set of symptoms outlined in the diagnostic code rating criteria).

Further, the Joint Motion found that the Board's decision incorrectly relied on the findings reported by the December 2010 VA examination, which contained apparent inconsistency in the opinion regarding the current severity of the Veteran's service-connected PTSD.  To that effect, the December 2010 VA examination report noted that the frequency, severity, and duration of the Veteran's PTSD symptoms were "frequent and mild," and psychometric assessment scores reflect mild degree of severity of PTSD scores, and mild level of depression."  However, the examiner listed a GAF (Global Assessment of Functioning) score of 35 due to service-connected PTSD and a GAF score of 35 due to nonservice-connected alcohol dependence, and explained that although it was impossible to distinguish the relative amount of impact of PTSD and alcohol dependence on employment, social, judgment, mood, each disorder appeared sufficiently seriously debilitating to cause major impairment in employment, social, judgment, and mood without contribution from the other.  In general, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g. speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood ( e.g. depressed man avoids friends, neglects family, and is unable to work.)

In compliance with the July 2012 Joint Motion, the Board concludes that because the December 2010 VA examination report contained apparent inconsistency regarding the effects of the Veteran's PTSD on his social and occupational functioning, there is not a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2012).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, a supplemental medical opinion is needed to assess the Veteran's current PTSD symptomatology.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of VA psychiatric treatment of the Veteran dated from June 2009 to the present.

2.  Thereafter, forward the claims file to the December 2010 VA examiner if she is feasibly available to obtain a supplemental opinion.  The examiner is requested to provide an explanation as to the apparent inconsistency contained in the December 2010 VA examination report regarding the social and occupational impairment caused by the Veteran's service-connected PTSD.  The examiner is reminded that in the December 2010 VA examination, although she noted that the frequency, severity, and duration of the Veteran's PTSD symptoms were "frequent and mild," she concluded that the Veteran's PTSD appeared sufficiently seriously debilitating to cause major impairment in employment, social, judgment, and mood without contribution from his alcohol dependence.

The examiner is requested to provide a complete rationale for her opinion, as a matter of medical probability, based on her clinical experience, medical expertise, and established medical principles.

3.  Following completion of the above requested action to the extent possible, to include regardless of whether the December 2010 VA examiner was or was not available, schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.

The examiner must provide a complete rationale for any opinion offered.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


